Hilton, J.
—Although the matter in the complaint which the defendant asks to have stricken out as irrelevant and redundant, contains a statement of facts tending to show the motive of the defendant in the prosecution which is claimed to be malicious, and which might be given in evidence on the trial without being pleaded (Molony a. Dows, 15 How. Pr. R., 261); yet it may also be regarded as an averment of special injury, and as such may be necessary to enable the plaintiff to give proof in respect to it.
In either point of view, however, the plaintiff cannot be aggrieved by it, and the motion must therefore be denied.'